 


109 HR 1221 IH: To suspend temporarily the duty on certain rubber or plastic footwear.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1221 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Weller introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain rubber or plastic footwear. 
 
 
1.Certain footwear 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.64.02Rubber or plastic footwear provided for in subheading 6402.30.30FreeFreeNo changeOn or before 12/31/2009 . 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
